DETAILED CORRESPONDENCE
This Office action is in response to the amendment received June 10, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, 23, 25, 27, and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al (2014/0186766) in view of ITO et al (2012/0061128).
The claimed invention now recites the following:

    PNG
    media_image1.png
    451
    648
    media_image1.png
    Greyscale

HIGUCHI et al report a resin composition comprising a resin comprising a first resin prepared by an addition reaction of polybasic acid anhydride with an adduct of an ethylenically unsaturated compound having a carboxyl group and bifunctional epoxy resin.  The second resin contains a group obtained by an addition reaction of an epoxy group with monocarboxylic acid and a group obtained by addition reaction of an epoxy group with a polybasic acid as claimed in claim 1, see Synthetic Example A-2 in paragraphs [013] and 

Synthetic Examples C-3 in paragraphs [0138], shown here:

    PNG
    media_image2.png
    397
    428
    media_image2.png
    Greyscale

Table 1 in paragraph [0184] discloses the combination of resin A-2 and C-3, seen here:
    PNG
    media_image3.png
    1049
    716
    media_image3.png
    Greyscale

  	
    PNG
    media_image4.png
    79
    415
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    402
    422
    media_image5.png
    Greyscale


These examples of HIGUCHI et al address dependent claims 22-25, while Table 1 report the blending of two resins A-1 and C-3 to address claim 20.
Examples of the polybasic acid anhydride can be found in paragraph [0047].
The photopolymerization initiator is disclosed in paragraphs [0085] – [0090] wherein benzophenone is disclosed in paragraph [0087], lines 7-8.   HIGUCHI et al report in the same paragraph lines 31 and 32 that the photopolymerization initiators may be used alone or two or more.  These disclosures report photopolymerization initiators which can be selected by the skilled artisan and meets claims 30-32, see below:

    PNG
    media_image6.png
    588
    402
    media_image6.png
    Greyscale

HIGUCHI et al report the claimed pigment and filler as recited in paragraphs [0105] and [0103], respectively to address claims 33 and 34.
HIGUCHI et al lacks the specific use of a benzophenone compound as recited in claim 2.
ITO et al disclose a photosensitive resin curable composition for printed circuit boards comprising a carboxyl group-containing photosensitive resin obtained by reacting a monocarboxylic acid with a phenolic compound of formula (I) and further reacted with a polybasic acid anhydride resin see the abstract, the photopolymerization initiators are recited in paragraphs [0070] and [0101].  The photopolymerization initiators are reported in paragraph [0038] to include oxime ester, acylphosphine oxide.  As other photopolymerization initiators, benzophenone is reported in paragraph [0045] with preferred benzophenone compound listed in paragraph [0056], for low toxicity see below:

    PNG
    media_image7.png
    222
    409
    media_image7.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition for printed circuit boards to selected a diaminobenzophenone as preferred in ITO et al and formulate it in the working examples of HIGUCHI et al with the reasonable expectation of long-term reliability, high crack resistance, bulge resistance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ITO et al (2012/0061128) report a photosensitive curable composition comprising a blend of a resin A-1 and R-1, as seen in Table 1, Examples 7 and 8, along with the photosensitizer (C) recited in claim 20 in paragraph [0052].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
September 9, 2022